Case 0:19-cv-61370-RS Document 5 Entered on FLSD Docket 06/18/2019 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

 In the matter of: Civil Case Transfers to
 District Judge Rodney Smith

 Dolan v. JetBlue Airways Corporation                   Case No: 18-cv-62193
 Tabares v. Sahara Autosports. Inc et al                Case No: 18-cv-62392
 Ohayon v. Equifax Information Services, LLC et al      Case No: 18-cv-62505
 Chin v. North Broward Hospital District                Case No: 18-cv-62692
 Inal v. United States of America                       Case No: 18-cv-62785
 Schiano v. Salkin                                      Case No: 19-cv-60015
 Michael Kors, L.L.C. v. Elizabeth Tursi                Case No: 19-cv-60223
 Shaheen et al v. Touizer et al                         Case No: 19-cv-60942
 Internet Media Interactive Corp. v. The Children's     Case No: 19-cv-61171
 Place, Inc.
 Betit v. Codefied, Inc.                                Case No: 19-cv-61363
 Kesner v. Barron's, Inc. et al                         Case No: 19-cv-61370
 Kennedy v. Hollywood Beachfront Townhomes              Case No: 19-cv-61391
 South, LLC
 Philippe v. Hickey et al                               Case No: 18-cv-62786
 Rey et al v. Ocwen Loan Servicing, LLC                 Case No: 19-cv-60706
 Griffin v. State of Florida et al                      Case No: 19-cv-60877
 Zarad v. Equifax Information Services, LLC et al       Case No: 19-cv-60908
 Reddick v. Akima Global Services, LLC                  Case No: 19-cv-61067
 Fresh Results LLC v. MRB Enterprise, Inc.              Case No: 19-cv-61137
 Bayliss v. North Broward Hospital District             Case No: 19-cv-61259
 Tillman v. Complete Credit Solutions, Inc. et al       Case No: 19-cv-61276

                          ORDER OF REASSIGNMENT
       The above-styled cases have been selected by the Clerk of Court utilizing
 a random selection procedure to insure the fair and impartial reassignment of
 cases from the undersigned District Judge to the newly appointed District
 Judge Rodney Smith.
       Prior to executing this Order, the undersigned has reviewed the files and
 has ruled upon all pending ripe motions that have not been referred to the
 paired Magistrate Judge, and which are fully briefed, in accordance with the
Case 0:19-cv-61370-RS Document 5 Entered on FLSD Docket 06/18/2019 Page 2 of 2



 policy established by the Judges of the Southern District of Florida (See
 Internal Operating Procedures, Section 2.05.03–2.05.04). It is hereby
        ORDERED that the above-styled actions are hereby REASSIGNED to the
 calendar of the Honorable Rodney Smith as of June 17, 2019 for all further
 proceedings. It is further
        ORDERED that all currently pending hearings set before the undersigned
 Judge are hereby TERMINATED and are to be rescheduled by District Judge
 Rodney Smith. It is further
        ORDERED all deadlines will REMAIN IN EFFECT unless altered by
 District Judge Rodney Smith It is further
        ORDERED that all papers hereafter filed shall bear the assigned case
 number followed by the initials RS in lieu of the present initials.
       DONE and ORDERED at Miami, Florida, in chambers on June 17, 2019.


                                       ____________________________________
                                       Robert N. Scola, Jr.
                                       United States District Judge


 Cc: All counsel and pro se parties.
